Case 1:19-cv-10370-RA-OTW Document 30 Filed 07/01/20 Page 1 of 1
                             MEMO ENDORSED




                                Application Granted. Defendant shall respond by July
                                8, 2020. Defendant is requested to email a copy of this
                                order to the pro se Plaintiff. The Clerk of Court is
                                directed to close ECF 29. SO ORDERED.


                                       ____________________
                                       Ona T. Wang July 1, 2020
                                       U.S.M.J.
